DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 7, 9, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Johnston (US Patent 9,731,577 in the IDS, herein referred to as ‘577).
Johnson ‘577 shows a thermal management system for a vehicle which includes a refrigerant circulation loop circulating refrigerant and exchanging heat between the refrigerant and inside air of an air-conditioning case to perform air-conditioning inside the vehicle (passenger cabin, see the Abstract), the thermal management system comprising:  a first coolant loop 507 for cooling electric parts (column 8, lines 3-5) of the vehicle; and a second coolant loop 505 for cooling a battery 509 of the vehicle, wherein the first and second coolant loops are configured independently, and coolant flowing the first coolant loop selectively circulates in the second coolant loop (via valves 541 and 555).  Regarding claim 2, the system further shows an electric radiator 521 as recited, and wherein the second coolant loop includes a chiller 557 for exchanging heat between the coolant and refrigerant of the refrigerant circulation loop.  Regarding claim 3, the radiator, the electric parts, the chiller, and the battery are arranged in parallel since the radiator and electric parts are in loop 507 and the battery and chiller are arranged in loop 505, and loops 505 and 507 are parallel to each other, thus reading on the claim language.  Regarding claim .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston ‘577.
The addition of a heater for heating the battery would have been obvious to one having ordinary skill in the art at the time the invention was made to heat the battery to help start the battery in cold conditions.  It would also have been obvious to one having ordinary skill in the art that the temperature increase of the battery is caused by circulating only coolant in the second loop when the four-way valves 561 and 563 only circulation in the second loop 505.
Claim Objections

Allowable Subject Matter
7.	Claims 8, 10-19, 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Johnston et al. (US Patent 8,336,319) and Zhou are pertinent to the Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.   To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DAVIS D HWU/Primary Examiner, Art Unit 3763